IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-40662
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAVIER RAMIREZ-BOTELLO,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. L-01-CR-55-1
                        --------------------
                          February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Javier

Ramirez-Botello has filed a motion for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Ramirez-Botello has not filed a response.      Our

independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.       Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.